Granger, J.
—The only modification of the statement suggested by appellees is that the agreement to erect the mill was not a part of the contract of purchase; but we think it appears from the record, without dispute, that the contract of purchase included that of erecting the mill for a compensation stated. It is to be understood that the sale was made by the plaintiff on the guaranty of the Aermoter Company. Appellees *532present the question for consideration as follows: “The only question in this case is whether, at the time Calder-wood attempted to rescind the contract of purchase, he was the owner of the windmill in question under such a warranty as the circular given him by Becker promised.” Appellees then present their contention in these words: “Appellees contend that the statement in the circular constituted the warranty, an d nothing in said circular contained could be construed to mean that the Aermoter Company would give any other kind of a warranty with its mill than such as was contained in the circular.” It is said to- be appellees’ thought that as the Aermoter Company lias issued its circular, with the terms of its warranty, and that appellant had made his contract upon the terms of the warranty in the circular, the sale became conclusive between the parties to it, regardless of whether the Aermoter Company will comply or not. In other words, that, if the company now seeks to impose new conditions, it can in no way affect appellees. It is doubtlessly true that no new conditions could be imposed after the contract was complete, which we understand to be when the mill ivas ordered. But is there an attempt to impose new conditions? As we understand, appellant only asked that the guaranty contained in the circular be signed- or become- binding on the company. But .appellees contend that the circular itself was, in legal effect, a proposition to. .any person desiring to purchase-, and that the- purchase from appellees was an acceptance of the proposition of guaranty ■by the company, and bound it so that the contract of guaranty became complete. The mill in question was a, windmill, and wind was to be the motive power. The contract -of guaranty is silent as to how it was to be placed in -order that it might be operated by the wind and in the way it was guaranteed to operate. It cannot properly be said that the company made its guaranty regardless of -the place where -the mill might be set. Let *533us suppose the company, instead of plaintiffs, had made the contract with Calderwood, and given the same guaranty, with nothing said as to conditions that should surround the mill to make it accessible to the wind. It is a, matter of common knowledge that there must be some degree of favorable conditions. The company would be presumed to know the conditions on which it designed to place its guaranty in this respect. A purchaser -would not be so presumed. Now, if the company had come to place the mill, and found the conditions not as they should be so that it could give the guaranty, could it deny the guaranty, and still enforce the contract of sale? If not, why? Because the guaranty was a pant of the contract of sale, and the denial of the guaranty is not because of a default on the part of the purchaser, but because the company, in making its contract, did not take notice or inform itself of the conditions under which it must perform, and withheld from the purchaser such conditions, so that he had no knowledge of them. A right of the company to recover under such circumstances would not be claimed. How does the case differ as to the plaintiffs? They purchased the mill on their own account, and then sold it to the defendant, using the guaranty in question, and making it a part of its contract. They stood as the company would, if it had made the sale, in the respect of placing the mill so that it might meet the test of the guaranty. The abstract discloses that there was to be a period of thirty days in -which to make the test, and, if not satisfactory, the mill could be returned, and the company would pay the freight both -ways. This provision is a part of the contract between these parties. If plaintiff’s contention is correct, they had the right to place the mill, without regard to the conditions under -which the guaranty would attach, demand and receive their pay, and leave the defendant to a remedy against the company. We think that, when the plaintiffs *534assumed to use the circular containing the proposed guaranty, as to matters not expressed therein, and which were essential to its proper use, they stood as would the company itself in using it; that is, they will be presumed to have the knowledge of the company in such respects, and be subject to the same rule as to right of recovery. 'The misapprehension is in the thought that the defendant is seeking a change in the terms of the guaranty. He is not. His contract was for a mill on his farm to which the guaranty would apply. Plaintiffs engaged to erect the mill, and when they 'have so performed that the guaranty attaches, then their claim will be more tenable, for then there will be contractual relations between the company and defendant. Until that time there is no such relation. We are not referred to, nor are we able to find, a case with similar facts. The judgment is reversed.
Friday, May 28, 1897.